Exhibit 10.1


 
SEPARATION AGREEMENT




SEPARATION AGREEMENT dated February 16, 2011 by and between BALDWIN TECHNOLOGY
COMPANY, INC., a Delaware corporation (the “Company”) having its principal place
of business at 2 Trap Falls Road, Suite 402, Shelton, CT 06484, and JOHN P.
JORDAN (“Jordan”), residing at 5 Lake Wind Road, New Canaan, CT 06840.


WHEREAS, the Company and Jordan entered into an Amended and Restated Employment
Agreement dated December 19, 2008, which was amended January 3, 2011 (the
“Amended and Restated Employment Agreement, as amended”), pursuant to which the
Company employed  Jordan as the Vice President – Global Administrative Services,
CFO and Treasurer of the Company; and


WHEREAS, the Company and Jordan mutually agree that it is in their respective
best interests that Jordan’s employment with the Company terminates, effective
as of the close of business on February 16, 2011, upon the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the promises and undertaking hereinafter set
forth, the parties hereto agree as follows:


1.      Termination of Agreements.  All agreements between the Company and
Jordan (including, without limitation, the Amended and Restated Employment
Agreement, as amended but excluding (i) the Indemnification Agreement dated
March 19, 2007 between the Company and Jordan (the “Indemnification Agreement”),
(ii) the Award Agreements referred to in Section 9, as amended by Section 9, and
(iii) the Mutual Release referred to in Section 15) will terminate, effective as
of the close of business on February 16, 2011.  Those agreements that are being
terminated pursuant to this Section 1 (the “Terminated Agreements”), after the
close of business on February 16, 2011, shall have no further force or effect,
and neither the Company nor Jordan shall have any rights or obligations
thereunder.
 
2.      Termination of Employment.  Jordan’s employment with the Company will
terminate effective as of the close of business on February 16, 2011.
 
3.      Resignation of Directorships and Offices.  Jordan hereby resigns,
effective as of the close of business on February 16, 2011, all positions as a
director and/or officer of the Company and each of its subsidiaries of which he
is a Director and/or officer (including, without limitation, as the Vice
President – Global Administrative Services, CFO and Treasurer of the Company).
 
4.      Compensation.  The Company shall pay to Jordan or to Jordan’s
beneficiary or such beneficiaries designated by Jordan in writing to the
Company, or, if none is so designated, to Jordan’s estate (such person or
persons being referred to herein as the “Beneficiary”) the payments specified in
each of the following Sections 4 (a), 4 (b), 4 (c), 4 (d) and 5 (a) of this
Agreement.  In this regard, if Jordan dies prior to the full payment of any of
the payments required under this Agreement, the remaining payments under each of
the respective sections of this Agreement shall be paid to the Beneficiary in
accordance with the payment schedule set forth in the respective sections of
this Agreement.  (Note: The portions of this Agreement dealing with severance
compensation have been prepared with reference to Section 409A of the Internal
Revenue Code and should be interpreted and administered in a manner consistent
with Section 409A).  All such payments specified below will be reduced by the
requisite deductions for payroll taxes as instructed by Jordan and/or as
required by law.
 
 
3

--------------------------------------------------------------------------------

 
 
(a)
Accrued and Unpaid Salary.  An amount equal to any accrued but unpaid salary
owing by the Company to Jordan as of the close of business on February 16, 2011,
including salary in respect of any accrued and accumulated vacation for a total
of nine (9) vacation days for (i) all calendar years ending on or before
December 31, 2010 and (ii) the period commencing on January 1, 2011 and ending
on February 16, 2011, or a total of $16,673.07, at the close of business on
February 16, 2011, payable on February 17, 2011

 
 
(b)
Severance Compensation.  Severance compensation (the “Severance Compensation”)
equal to one hundred twenty seven thousand five hundred dollars ($127,500),
payable in two equal installments of sixty three thousand seven hundred fifty
dollars ($63,750) on the first regular payroll date for salaried employees of
the Company in each of September 2011 and October 2011.

 
 
(c)
Fiscal Year 2011 Incentive Compensation.  Sixty-three percent (63%) of the
incentive compensation that Jordan would have received for the fiscal year
ending June 30, 2011 if Jordan had been employed by the Company during the
entire fiscal year ending June 30, 2011, which incentive compensation shall be
determined and paid to Jordan in accordance with the terms of the Company’s MICP
as in effect on February 16, 2011 for the fiscal year ending June 30, 2011.  If
such plan and its performance targets are amended for fiscal year 2011, payment
under the plan will be made based on the extent to which Jordan had an effect on
any such performance while employed through February 16, 2011.

 
 
(d)
Supplemental Retirement Benefit.  A supplemental retirement benefit (the
“Supplemental Retirement Benefit”) pursuant to the Supplemental Retirement
Benefit provisions of the Amended and Restated Employment Agreement, as amended,
equal to three hundred six thousand dollars ($306,000) commencing on the first
regular payroll date for salaried employees of the Company in September 2011,
payable $17,850 in September 2011 and thereafter a monthly payment  of $2,550
(the “Supplemental Retirement Benefit Monthly Amount”) beginning on the first
regular payroll date for salaried employees of the Company in October 2011 and
continuing in each succeeding month on the first regular payroll date in such
month for salaried employees of the Company for a period of one hundred thirteen
(113) months.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(e)
No Excess Parachute Payments.  Notwithstanding anything to the contrary
contained in this Agreement, if the Company obtains a written opinion of its tax
counsel (“Tax Counsel”) to the effect that there exists a material possibility
that any payment to which Jordan would (but for the application of this Section
4(e)) be entitled under this Agreement would (but for such application) be
treated as an “excess parachute payment” (as defined in Section 280G (b) of the
Code), this Agreement shall be amended in a manner such that the payments to
which Jordan is entitled hereunder, as follows, to the extent necessary so that,
in the opinion of Tax Counsel, there does not exist a material possibility that
any payment to which Jordan is entitled under this Agreement (as so amended)
will be treated as an excess parachute payment: first, the Supplemental
Retirement Benefit (and, concomitantly, the Supplemental Retirement Benefit
Monthly Amount), and second, on a pro-rata basis, all other amounts (other than
amounts payable pursuant to Section 6, which shall in any event be paid in full)
to which Jordan is entitled hereunder. In any event, this provision shall be
construed in a manner such that any amendment made in furtherance of this
provision shall be done in a manner that optimizes the value of the payment
obligations owed to Jordan without increasing the cost to the Company.

 
 
(f)
Enforcement of Rights.  Nothing in this Agreement, and no action taken pursuant
to its terms, shall create or be construed to create a trust or escrow account
of any kind, or a fiduciary relationship between the Company and Jordan, the
Beneficiary, or any other person or persons.  Jordan, the Beneficiary, and any
other person or persons claiming a right to any payment or interest hereunder
shall rely solely on the unsecured promise of the Company, and nothing herein
shall be construed to give Jordan, the Beneficiary, or any other person or
persons any right, title, interest, or claim in or to any specific asset, fund,
reserve, account, or property of any kind whatsoever owned by the Company or in
which the Company may have any right, title, or interest now or in the future,
but Jordan, the Beneficiary, and any other person or persons shall have the
right to enforce a claim for benefits hereunder against the Company in the same
manner as any unsecured creditor.  Notwithstanding anything to the contrary set
forth in this Section 4(g), the Company has established a so-called “rabbi
trust” as described in the Internal Revenue Service’s Revenue Procedure 92-64,
and is permitted, but not required, to contribute the amounts necessary for the
Company to fund the Supplemental Retirement Benefit set forth in Section 4(d).

 
5.      Benefits
 
The Company will provide to Jordan:
 
 
(a)
Medical Benefits.  Coverage for medical benefits that the Company is presently
providing to Jordan will terminate effective February 28, 2011.  Information
regarding Jordan’s right to continue insurance coverage through COBRA after
February 28, 2011, at full cost to Jordan, will be forwarded to Jordan under
separate cover by the Company’s COBRA administrator.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(b)
Automobile.  Jordan will return to the Company the Company-leased vehicle used
by him, all keys and related material, and the Company will assume possession of
said vehicle at the close of business on February 16, 2011.

 
6.      Reimbursement of Expenses.  The Company shall pay to Jordan that amount
equal to the total of any unreimbursed expenses incurred on or before February
16, 2011 by Jordan in connection with the business of the Company and its
subsidiaries and for which Jordan was entitled to be reimbursed in accordance
with the policies of the Company as in effect at the time such expenses were
incurred by Jordan, in a single lump sum payment no later than March 1, 2011.
 
7.      No Other Compensation or Benefits or Reimbursement of Expenses.  The
Company shall have no further obligation to Jordan under this Agreement or
otherwise for any compensation or benefits or reimbursement of expenses.
 
8.      Indemnification Following February 16, 2011.
 
 
(a)
The Company agrees that any and all rights to indemnification and exculpation
from liabilities for acts or omissions occurring prior to February 16, 2011
(including rights for advancement of expenses) now existing in favor of Jordan
as provided in the certificate of incorporation or bylaws of the Company or the
Indemnification Agreement will continue in full force and effect in accordance
with their respective terms.

 
 
(b)
For the period commencing February 17, 2011, and ending February 16  2017, the
Company will maintain in effect the Company’s current directors’ and officers’
liability insurance, or substantially similar insurance, covering acts or
omissions occurring prior to February 17, 2011 with respect to Jordan, who is
currently covered by the Company’s directors’ and officers’ liability insurance
policy, on terms with respect to such coverage and amounts no less favorable
than those of such policy in effect on the date hereof.  In lieu of the
foregoing, the Company may purchase “tail” coverage covering acts or omissions
prior to February 17, 2011, on substantially similar terms to the existing
policy of the Company. The Company shall, upon request of Jordan, provide
evidence of such coverage including the terms of such coverage and confirmation
that such coverage remains in full force and effect.

 
9.      Awards Granted by Company.  All Awards granted by the Company to Jordan
(Awards of Restricted Stock Shares, Restricted Stock Units, Performance Shares
or Stock Options) which have not fully vested shall be forfeited to the extent
not fully vested as a result of Jordan’s termination of employment with the
Company and his resignation as an officer and as the Vice President – Global
Administrative Services, CFO and Treasurer of the Company. Notwithstanding
anything to the contrary contained in this Agreement or any of such Award
Agreements, any of the stock options which the Company has granted to Jordan and
which have vested but would otherwise expire as a result of Jordan’s termination
of employment, may be exercised by Jordan and shall not expire until ninety (90)
days following Jordan’s termination of employment at the close of business on
February 16, 2011.
 
6

--------------------------------------------------------------------------------

 
10.      Confidential Information.  Jordan shall not disclose to any third
parties any trade secrets or proprietary information of the Company, or use any
trade secrets or proprietary information of the Company in any manner
whatsoever, and Jordan will return to the Company all materials (whether
originals or copies) containing any such trade secrets or proprietary
information (in whatever medium) on Jordan’s termination of employment with the
Company.
 
11.      Restrictive Covenant.  For a period of three (3) years after February
16, 2011, Jordan shall not, in any geographical location in which there is at
that time business conducted by the Company which was conducted by the Company
on February 16, 2011, directly or indirectly, own, manage, operate, control, be
employed by, participate in, or be connected in any manner with, the ownership,
management, operation, or control of, any business competitive with any of the
Company’s current product lines, including automatic cleaning systems and
related consumables, spray dampening systems, fountain solution management
systems, IR & UV drying systems and related consumables, press protection
systems, and inline gluing and web accessories in the market segments of offset
print, flexography, converting, packaging and publishing without the written
consent of the Company, provided, however, that Jordan may have a passive
ownership interest of up to one percent (1%) in any entity, notwithstanding that
such entity is directly competitive with any business conducted by the Company
at the date of such termination of employment.
 
If at the time of enforcement of this Section 11, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.


In the event of the breach or a threatened breach by Jordan of any of the
provisions of this Section 11, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security).
 
12.      No Solicitation of Employees or Other Interference with the Business of
the Company.  For a period of two (2) years ending February 16, 2013, Jordan
shall not directly or indirectly through another entity (i) induce or attempt to
induce any employee of the Company or any of its Affiliates (other than an
employee of the Company or such Affiliate who is responding to a general
advertisement seeking to hire such a person) to leave the employ of the Company
or such Affiliate, or in any meaningful manner interfere with the relationship
between the Company or such Affiliate and any employee thereof, (ii) hire any
person who was an employee of the Company or any of its Affiliates at any time
during the period of two (2) years ending February 16, 2013 (other than an
employee of the Company or such Affiliate who is responding to a general
advertisement seeking to hire such a person), (iii) induce or attempt to induce
any customer, supplier, licensee or other business relation of the Company or
any of its Affiliates to cease doing business with the Company or such
Affiliate, or in any meaningful manner interfere with the relationship between
any such customer, supplier, licensee or business relation and the Company or
any such Affiliate.
 
7

--------------------------------------------------------------------------------

 
For purposes of this Agreement, “Affiliate” shall mean, with respect to any
person, any other person directly or indirectly controlling (including but not
limited to all directors and officers of such person), controlled by, or under
direct or indirect common control with such person.  A person shall be deemed to
control another person if such person possesses, directly or indirectly, the
power (i) to vote 10% or more of the securities having ordinary voting power for
the election of directors (or equivalent governing body) of such other person or
(ii) to direct or cause the direction of the management and policies of such
other person, whether through the ownership of voting securities, by contract or
otherwise
 
13.      Non Disparagement.  Neither the Company nor any of its directors,
officers, employees or affiliates shall disparage Jordan in any way.  Jordan
shall not disparage the Company nor any of its affiliates, their businesses,
products or services, nor any of their directors, officers or employees in any
way.
 
14.      Press Release/Internal Communication.  Prior to issuing a Press Release
or internal communication with respect to Jordan’s termination of employment
with the Company, the Company and Jordan shall agree on the content of such
press release and internal communication.
 
15.      Mutual Release.  Simultaneously with the execution of this Agreement,
the Company and Jordan are entering into a mutual release in the form attached
hereto as Exhibit A.
 
16.      Cooperation.  The Company and Jordan will reasonably cooperate with
each other with respect to Jordan’s termination of employment, provided further,
if Jordan at the time that his reasonable cooperation is requested by the
Company is employed by another employer or engaged in any other business or
professional endeavors, the Company agrees that Jordan’s reasonable cooperation
with the Company shall not interfere in any meaningful manner with his duties
and responsibilities to such employer or such other business or professional
endeavors.  If Jordan provides services to the Company as provided for in this
Section 16, the Company shall pay to Jordan a fee for such services at a rate
agreed to by the Company and Jordan.
 
17.      Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or the breach or asserted breach hereof, shall be settled by
arbitration to be held in Connecticut in accordance with the rules of the
American Arbitration Association then in effect, and any judgment upon the award
rendered may be entered in any court having jurisdiction thereof. The arbitrator
shall determine which party shall bear the costs of such arbitration, including
attorneys' fees.
 
18.      Non-Assignability.  Except as otherwise provided herein, Jordan’s
rights and benefits hereunder are personal to Jordan, and shall not be
alienated, voluntarily or involuntarily, assigned, or transferred, provided,
however, it is agreed and understood that any payment obligations owed to Jordan
hereunder shall inure to the benefit of the Beneficiary upon Jordan’s death.
 
8

--------------------------------------------------------------------------------

 
19.      Binding Effect.  This Agreement shall be binding upon the parties
hereto, and their respective assigns, successors, executors, administrators and
heirs.  In the event that, following February 16, 2011, the Company or any of
its successors or assigns (i) consolidates with or merges into any other entity
and is not the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any other entity, then, and in each such case, the
Company shall ensure that the successors and assigns of the Company will  either
(i) assume the obligations of the Company hereunder, including, without
limitation, those set forth in this Section 19 or (ii) arrange for Jordan to be
treated the same as the officers of the Company are treated.  Upon any such
event, the Company shall provide to Jordan evidence of the assumption of such
obligations by any such successors and assigns.  None of the payments provided
for by this Agreement shall be subject to seizure for payment of any debts or
judgments against Jordan, the Beneficiary, or any other person or persons, nor
shall Jordan, the Beneficiary, or any other person or persons have any right to
transfer or encumber any right or benefit hereunder.  The provisions of this
Section 19 are intended to be for the benefit of, and will be enforceable by,
Jordan, his heirs and his representatives and are in addition to, and not in
substitution for, any other right to indemnification or contribution that Jordan
may have by contract or otherwise.
 
20.      Entire Agreement.  This Agreement contains the entire agreement
relating to Jordan’s termination of employment with the Company.  It may only be
changed by written agreement signed by the party against whom enforcement of any
waiver, change, modification, extension, deletion, or revocation is sought.
 
21.      Notices.  All notices and communications hereunder shall be in writing,
sent by certified or registered mail, return receipt requested, postage prepaid;
by facsimile transmission, time and date of receipt noted thereon; or by
hand-delivery properly receipted.  The actual date of receipt as shown by the
receipt therefor shall determine the time at which notice was given.  All
payments required hereunder by the Company to Jordan shall be sent postage
prepaid or, at Jordan’s election, shall be transferred to Jordan electronically
to such bank as Jordan designates in writing to the Company, including
designation of the applicable electronic address.  The foregoing items (other
than any electronic transfer to Jordan) shall be addressed as follows (or to
such other address as the Company and Jordan may designate in writing from time
to time):
 

 
To Jordan:
To the Company:
 
John P. Jordan
Baldwin Technology Company, Inc.
 
5 Lake Wind Road
2 Trap Falls Road, Suite 402
 
New Canaan, CT  06840
Shelton, CT  06484-0941

 
22.      Headings.  Headings have been inserted herein solely for convenience of
reference, and in no way define, limit or affect the scope or substance of any
provision of this Agreement.  Any invalidation of a heading, section or
provision within this Agreement shall not invalidate any other heading, section
or provision of this Agreement.

 
9

--------------------------------------------------------------------------------

 
23.      Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed an original and all of which taken together constitute
one and the same agreement.


24.      Governing Law.  This Agreement shall be governed by, and construed and
enforced according to, the domestic laws of the State of Connecticut without
giving effect to the principles of conflict of laws.








REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

   
BALDWIN TECHNOLOGY COMPANY, INC.
                   
By:
/s/Mark T. Becker
   
Mark T. Becker
   
President and Chief Executive Officer
               
/s/John P. Jordan
   
John P. Jordan

 
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A




MUTUAL RELEASE




This Mutual Release is dated as of February 16, 2011 (the “Release”) by
and  between BALDWIN TECHNOLOGY COMPANY, INC., a Delaware corporation (the
“Company”), and JOHN P. JORDAN residing at 5 Lake Wind Road, New Canaan, CT
06840 (“Jordan”)
 
WHEREAS, pursuant to an Agreement dated February 16, 2011 (the
“Separation  Agreement”), Jordan’s employment with the Company is
terminating,  and Jordan is resigning as an officer and as the Vice President –
Global Administrative Services, CFO and Treasurer of the Company.  Capitalized
terms used but not otherwise defined herein shall have the respective meanings
given them in the Separation Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.      Release of the Company and its Affiliates.  Effective as of the close of
business on February 16, 2011 (the “Effective Date), Jordan, hereby knowingly
and voluntarily releases and forever discharges the Company and its Affiliates
and each of their respective subsidiaries, stockholders, directors, officers,
agents, employees and representatives (each, a “Company Released Party”) of and
from any and all actions or causes of action, suits, claims, demands,
liabilities, losses, obligations, debts, costs, damages, expenses, dues,
charges, complaints, contracts (whether oral or written, express or implied from
any source) and promises whatsoever, whether known or unknown, absolute or
contingent, at law or in equity, which Jordan may now have or hereinafter can,
shall or may have against any Company Released Party, other than (i) in the case
of the Company only, any which specifically arise out of or are related to (A)
the Separation Agreement, (B) the Indemnification Agreement and (C) the Award
Agreements referred to in Section 9 of the Separation Agreement as amended by
Section 9 of the Separation Agreement and the documents and agreements to be
delivered in connection therewith and the transactions expressly contemplated
thereby or which arise out of facts first occurring after the Effective Date, or
(ii) any clams which arise or occur from actions taken prior to the Effective
Date and which involve any fraud or violation of law on the part of the Company
Released Party.
 
2.      Release of Jordan.  Effective as of the Effective Date, the Company, on
behalf of itself and its Affiliates (each, a “Company Releasing Party”), hereby
knowingly and voluntarily releases and forever discharges Jordan of and from any
and all actions or causes of action, suits, claims, demands, liabilities,
losses, obligations, debts, costs, damages, expenses, dues, charges, complaints,
contracts (whether oral or written, express or implied from any source) and
promises whatsoever, whether known or unknown, absolute or contingent, at law or
in equity, which any Company Releasing Party may now have or hereinafter can,
shall or may have against Jordan, other than (i) any claims arising out of or
related to (A) the Separation Agreement, (B) the Indemnification Agreement and
(C) the Award Agreements referred to in Section 9 of the Separation Agreement as
amended by Section 9 of the Separation Agreement and the documents and
agreements to be delivered in connection therewith and the transactions
expressly contemplated thereby or which arise out of facts first occurring after
the Effective Date or (ii) any claims which arise or occur from actions taken
prior to the Effective Date and which involve any fraud or violation of law on
the part of Jordan.
 
1

--------------------------------------------------------------------------------

 
3.      Miscellaneous.  This Release shall bind and inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
permitted assigns.  This Release shall be governed by and construed in
accordance with the laws of the State of Connecticut, without giving effect to
any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of
Connecticut.  This Release is complete, and all promises, representations,
understandings, warranties and agreements with reference to the subject matter
hereof, and all inducements to the making of this Release, relied upon by the
parties hereto, have been expressed herein.  In case of any one or more of the
provisions of this Release shall for any reason be held to be invalid, illegal
or unenforceable as to any party hereto in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Release, but this Release shall be construed as to such party as if such
invalid, illegal or unenforceable provision or part of a provision had never
been contained herein.  This Release may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Release by facsimile shall be as
effective as delivery of a manually executed counterpart to this Release.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
BALDWIN TECHNOLOGY COMPANY, INC.
 

 
By:
/s/Mark T. Becker
   
Mark T. Becker
   
President and Chief Executive Officer
               
/s/John P. Jordan
   
John P. Jordan
   
5 Lake Wind Road
   
New Canaan, CT 06840

 
 
 
2